DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on June 17, 2022 in response to the Office Action dated April 4, 2022. This action is made Non-Final.
	Claims 1-14, 16, 18, and 20-23 are pending.
Claims 1, 11, and 20 are independent claims.
	Claims 1-14, 16, 18, 20, 22, and 23 are rejected.

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 2, 4-6, 9, 11, 13, 14, 16, 18, and 20, cancelled claims 15, 17, and 19, added claims 21-23, and submitted arguments against the prior art in the Office Action dated April 4, 2022.
	Based on the Applicant’s amendments, The Examiner withdraws the rejection of claims 1-19 under 35 USC 101.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data extractor,” “a feature generator,” and “a ML main classifier” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick et al, US Patent no. US 9,916,365 (“Dick”), in view of Kemp, US Patent Application Publication no. US 2011/0208769 (“Kemp”), and further in view of Courson et al., US Patent Application Publication no. US 2013/0246290 (“Courson”).
Claim 1:
	Dick teaches or suggests a method comprising: 
	receiving case law data from at least one case law document data source (see Fig. 5, 6; col. 8, lines 26-27 - the data store 630 is a repository that includes a legal database 632, 38 with legal content; para. 9, lines 10-15 - the first data store 630 and the data 10 sources 640, 642, 644 are connected to an information technology (IT) infrastructure. IT infrastructure 710 comprises a data ingestion and processing module 712 where large volumes of data are extracted from meta-data 37, 47, 630, 640, 642, 644 and ingested for processing.);
	extracting an (X,O,A) triple from the case law data, wherein the (X,O,A) triple includes a first case (X), a second case (O), and third case (A), the third case (A) being citationally related to the second case (O), and the second case (O) receiving negative treatment from the first case (X) (see Fig. 1-4, 7; col. 3, lines 47-50 - D document, the first document 1, has an
authoritative comment on the B document, the second document 2. The comment might have a negative (e.g. abrogate, retract); col. 4, lines 36-43 - first case 31, also referred to as Case D, overrules a second case 32, also referred to as Case B. Case Bis cited by a third case 33, also referred to as Case C, or multiple cases 33', 33". Case D "407 So.2d 189" from April 1981 overrules Case B "108 So.2d 318" from 1959 through a negative authoritative comment that creates an explicit sentiment 35 or linkage; col 9, lines 19-21 - second data store 680 can be implemented as a SQL, NoSQL, Triplestore, or any other database; col. 9, lines 44 - first document 1, 31, 41, also labeled with D, comprises an authoritative 45 comment regarding a second document, such as the respective second documents 2, 32, 42 of FIGS. 1, 3 and 4, also labeled with B. An explicit relationship or linkage is established in step 71 between the first document (D) and the second document (B) by using common information, such as metadata stored and provided by the respective data sources 38, 39, 48, 49, 630, 640, 642, 644 of FIGS. 3 and 4. The common information can be derived through a comparison. Next, in step 72 one or more third documents, such as the respective third documents 3, 3', 33, 33', 33", 43, 43', 43" of FIGS. 1, 3 and 4, also labeled as A and C, respectively, are identified. The second document (B) cites or is being cited by the one or more third documents (A, C) and shares common information; col. 10, lines 14-16 - first document (D) is linked to the third document (A, C) via the common information and the results are stored in the data store.);
	extracting at least one feature from the (X,O,A) triple (see col. 3, lines 19-21 - information used to derive implicit linkages relates to metadata, common and/or shared metadata, or shared facets; col. 9, lines 64-67 - detected by using the common information between the second document (B) and the third document (A, C) processed through the relationship identification module 720 and the relationship validation and filter module 722; col. 10, lines  - when documents are related by shared metadata. The metadata is created or can be derived. here derived from metadata and/or shared facets.);
	feeding the extracted at least one feature to a main classifier, the main classifier to output classifications that correspond to (X,O,A) triples (see col. 2, lines 1-4 - implicit relationship between the first document and the third document is detected. For that the common relationship between the second document and the third document is used; col. 9, lines 64-67 - detected by using the common information between the second document (B) and the third document (A, C) processed through the relationship identification module 720 and the relationship validation and filter module 722; col. 10, lines 9-13 - implicit relationship is compared to the explicit relationship and in response to that an impact value is generated and stored. The impact value, also referred to as score value, is here derived from metadata and/or shared facets.);
	generating, by the main classifier, a classification for the (X,O,A) triple based on the extracted at least one feature, wherein the classification includes one of: an N-classification indicating a low value that the third case (A) is impliedly impacted by the first case (X); and a D-classification indicating a high value that third case (A) is impliedly impacted by the first case (X) (see col. 2, lines 5-9 - implicit relationship is compared to an explicit relationship and an impact value or score is generated. The impact value or score is indicative to an implicit relationship between the first document and the third document; col. 4, lines 11-14 - is indicated by an implicit sentiment 6 that is derived from an impact value, also referred to as score or score value; col. 4, lines 24-27 - same (X) or different (Y) facets, and the resulting scores 0, 1, or 2. The sentiment table 7 indicates the explicit and implicit sentiments with high (HI) and low (LO); col. 4, lines 52-55 - Flag 11 or any other
suitable indicator can indicate the implicit linkage. The indicator can be a colored flag or a kind of meter that shows the degree of impact, e.g. low or high or anything between; col. 9, lines 29-31 and 64-67 - valuation module 726 considers various factors, like citation frequency, citation position, facets, quotations, and sentiment, in order to derive an impact value detected by using the common information between the second document (B) and the third document (A, C) processed through the relationship identification module 720 and the relationship validation and filter module 722; col. 10, lines 9-13 - implicit relationship is compared to the explicit relationship and in response to that an impact value is generated and stored. The impact value, also referred to as score value, is here derived from metadata and/or shared facets.); and
	outputting a visual indication of the classification for the (X,O,A) triple (see Fig. 1-4; col. 2, lines 5-9 - implicit relationship is compared to an explicit relationship and an impact value or score is generated. The impact value or score is indicative to an implicit relationship between the first document and the third document; col. 3, lines 50-53 – fact that the B document is impacted is indicated by a flag 10 or any other suitable indicator; col. 4, lines 11-34 - is indicated by an implicit sentiment 6 that is derived from an impact value, also referred to as score or score value; col. 4, lines 24-27 - same (X) or different (Y) facets, and the resulting scores 0, 1, or 2. The sentiment table 7 indicates the explicit and implicit sentiments with high (HI) and low (LO). fact that there is an implicit linkage between documents is indicated by the flag indicator 11, 11' or any other suitable indicator; col. 4, lines 52-55 - Flag 11 or any other suitable indicator can indicate the implicit linkage. The indicator can be a colored flag or a kind of meter that shows the degree of impact, e.g. low or high or anything between; col. 6, lines 39-41 - suitable indicator, indicates the implicit linkage; col. 9, lines 32-33 and 64-67 - user can access the processed data via the user interface 656. detected by using the common information between the second document (B) and the third document (A, C) processed through the relationship identification module 720 and the relationship validation and filter module 722; col. 10, lines 9-18 - implicit relationship is compared to the explicit relationship and in response to that an impact value is generated and stored. The impact value, also referred to as score value, is here derived from metadata and/or shared facets. the first document (D) is linked to the third document (A, C) via the common information and the results are stored in the data store 680. The linkage(s) and the impact value(s) are available through the user interface 656 at the access device 650 to a user.).
Dick appears to fail to explicitly disclose a machine learning (ML) classifier, the ML classifier trained; generating, by the ML classifier, a classification including a probability that a case is overruled.
	Kemp teaches or suggests generating a probability that a case is overruled (see Fig. 8; para. 0018 - opinion may sometimes be referred to as a "case" or a "decision,"; para. 0034 - individual cases may also be related to one or more Points of Law and/or to each other to form identifiable lines of cases; para. 0065 - evaluate each cited reference in a document, e.g., to confirm that the cited reference stands for the proposition or propositions that it has been cited for and/or to ensure that the reference is still authority, which is to say that it has not subsequently been overruled or otherwise had is strength as precedent diminished; para. 0093 - summary of the relative favorability or unfavorability of the treatment of the cited opinion by subsequent opinions that cite it; para. 0094 - subsequent citation of the opinion may be characterized, e.g., as following the holding of the opinion, distinguishing the facts in the subsequent cases from those involved in the opinion, or criticizing the holding of the opinion, among other possibilities; para. 0101 - be assigned one or more numerical scores between zero and five, inclusive, based on factors such as in Table 1; Table 1 - Negative Treatment. Citation frequency after negative treatment was less than the frequency before the negative treatment; para. 0105 - citations in the report may be associated, e.g., with an indication of the strength of the opinion. The indication may be, e.g., qualitative, with a symbol and/or color code adjacent to the citation, or may be quantitative, e.g., as an absolute and/or relative numerical score presented adjacent to the citation; Claim 2 - report comprises the strength information; Claim 4 - strength information representing an evaluation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include generating a probability that a case is overruled for the purpose of efficiently determining and indicating to a user whether a related case or decision is still valid or may have been overruled, as taught by Kemp (0067 and 0104).
Courson teaches or suggests a machine learning (ML) classifier, the ML classifier trained; generating, by the ML classifier, a classification (see para. 0029 - teaching mechanism 221 is executed to employ machine learning to improve the derivation of meaning from documents and/or user input. In addition to new words or phrases, the teaching mechanism may employ known machine learning techniques to identify relevancy of documents, portions of documents, and/or portions of user input. By employing machine learning, future identification and/or meaning derivation may have a higher degree of accuracy in being classified as relevant or irrelevant; para. 0062 - relevant data may be identified by the teaching mechanism 221 from the parsed reference data.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include a machine learning (ML) classifier, the ML classifier trained; generating, by the ML classifier, a classification that a case is overruled for the purpose of efficiently employing machine learning to identify relevance of document portions, improving accuracy of classification, as taught by Courson (0029).
Claim(s) 11 and 20:
Claim(s) 11 and 20 correspond to Claim 1, and thus, Dick, Kemp, and Courson teach or suggest the limitations of claim(s) 11 and 20 as well.

Claim 2:
	Dick further teaches or suggests wherein the visual indication of the classification for the (X,O,A) triple comprises a colored flag, a numerical value, or a letter grade (see Fig. 1-4; col. 2, lines 5-9 - implicit relationship is compared to an explicit relationship and an impact value or score is generated. The impact value or score is indicative to an implicit relationship between the first document and the third document; col. 3, lines 50-53 – fact that the B document is impacted is indicated by a flag 10 or any other suitable indicator; col. 4, lines 11-34 - is indicated by an implicit sentiment 6 that is derived from an impact value, also referred to as score or score value; col. 4, lines 24-27 - same (X) or different (Y) facets, and the resulting scores 0, 1, or 2. The sentiment table 7 indicates the explicit and implicit sentiments with high (HI) and low (LO). fact that there is an implicit linkage between documents is indicated by the flag indicator 11, 11' or any other suitable indicator; col. 4, lines 52-55 - Flag 11 or any other suitable indicator can indicate the implicit linkage. The indicator can be a colored flag or a kind of meter that shows the degree of impact, e.g. low or high or anything between; col. 6, lines 39-41 - suitable indicator, indicates the implicit linkage; col. 9, lines 32-33 and 64-67 - user can access the processed data via the user interface 656. detected by using the common information between the second document (B) and the third document (A, C) processed through the relationship identification module 720 and the relationship validation and filter module 722; col. 10, lines 9-18 - implicit relationship is compared to the explicit relationship and in response to that an impact value is generated and stored. The impact value, also referred to as score value, is here derived from metadata and/or shared facets. the first document (D) is linked to the third document (A, C) via the common information and the results are stored in the data store 680. The linkage(s) and the impact value(s) are available through the user interface 656 at the access device 650 to a user.).

Claim 3:
	Dick further teaches or suggests wherein the third case (A) being citationally related to the second case (0) includes at least one of: the third case (A) citing the second case (0), the third case (A) being cited by the second case (0), the third case (A) relying upon the second case (0) as established law with respect to a point of law, and the third case (A) and the second case (0) discussing a same point of law, and wherein the negative treatment includes at least one of: the second case (0) being overruled with respect to the point of law, and the point of law in the second case (0) receiving the negative treatment (see Fig. 1-4, 7; col. 3, lines 47-50 - D document, the first document 1, has an authoritative comment on the B document, the second document 2. The comment might have a negative (e.g. abrogate, retract); col. 4, lines 36-43 - first case 31, also referred to as Case D, overrules a second case 32, also referred to as Case B. Case Bis cited by a third case 33, also referred to as Case C, or multiple cases 33', 33". Case D "407 So.2d 189" from April 1981 overrules Case B "108 So.2d 318" from 1959 through a negative authoritative comment that creates an explicit sentiment 35 or linkage; col 9, lines 19-21 - second data store 680 can be implemented as a SQL, NoSQL, Triplestore, or any other database; col. 9, lines 44 - first document 1, 31, 41, also labeled with D, comprises an authoritative 45 comment regarding a second document, such as the respective second documents 2, 32, 42 of FIGS. 1, 3 and 4, also labeled with B. An explicit relationship or linkage is established in step 71 between the first document (D) and the second document (B) by using common information, such as metadata stored and provided by the respective data sources 38, 39, 48, 49, 630, 640, 642, 644 of FIGS. 3 and 4. The common information can be derived through a comparison. Next, in step 72 one or more third documents, such as the respective third documents 3, 3', 33, 33', 33", 43, 43', 43" of FIGS. 1, 3 and 4, also labeled as A and C, respectively, are identified. The second document (B) cites or is being cited by the one or more third documents (A, C) and shares common information; col. 10, lines 14-16 - first document (D) is linked to the third document (A, C) via the common information and the results are stored in the data store.).
Claim(s) 12:
Claim(s) 12 correspond to Claim 3, and thus, Dick, Kemp, and Courson teach or suggest the limitations of claim(s) 12 as well.

Claim 4:
	Dick further teaches or suggests wherein the extracted at least one feature includes one or more of: issue aligning features, citation similarity features, established law features, overruled case features, and an output from an established law classifier (see col. 3, lines 19-21 - information used to derive implicit linkages relates to metadata, common and/or shared metadata, or shared facets; col. 5, lines 10-15 - Like documents will be determined by evaluating if there are col1ll1lon cited citing relationships between documents that have been identified as containing negative metadata relationships. Once the groupings of documents that have common cited citing relationships are determined; col. 9, lines 64-67 - detected by using the common information between the second document (B) and the third document (A, C) processed through the relationship identification module 720 and the relationship validation and filter module 722; col. 10, lines - when documents are related by shared metadata. The metadata is created or can be derived. here derived from metadata and/or shared facets.). 
Claim(s) 13:
Claim(s) 13 correspond to Claim 4, and thus, Dick, Kemp, and Courson teach or suggest the limitations of claim(s) 13 as well.

Claim 5:
	Dick further teaches or suggests wherein the established law classifier determines whether a third case (A) cites, in reliance of a point of law, second case (O) as established law for the point of law (see col. 1, lines 61-65 - third document is identified. The second document citing or being cited by the third document and shares common information, such as metadata or shared metadata; col. 5, lines 5-55 - the point found in "108 So.2d 318" which it relied upon it is no longer valid. evaluating if there are common cited citing
relationships between documents that have been identified as containing negative metadata relationships. groupings of documents that have common cited citing relationships are determined, a filtering process will be applied to see if they discuss common facets. This can be performed by using a lookup of the metadata. that a candidate document is found invalidated on the basis of more than one point of law.).
Courson further teaches ML classifier trained to determine (see para. 0029 - teaching mechanism 221 is executed to employ machine learning to improve the derivation of meaning from documents and/or user input. In addition to new words or phrases, the teaching mechanism may employ known machine learning techniques to identify relevancy of documents, portions of documents, and/or portions of user input. By employing machine learning, future identification and/or meaning derivation may have a higher degree of accuracy in being classified as relevant or irrelevant; para. 0062 - relevant data may be identified by the teaching mechanism 221 from the parsed reference data.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include ML classifier trained to determine for the purpose of efficiently employing machine learning to identify relevance of document portions, improving accuracy of classification, as taught by Courson (0029).

Claim 6:
	Dick further teaches or suggests wherein the established law classifier analyzes a portion of text within the third case (A) related to the point of law to determine at least one of textual similarities and contextual similarities between the third case (A) and the second case (0) (see col. 1, lines 62-64 - second document citing or being cited by the third document and shares common information, such as metadata or shared metadata; col. 3, lines 19-22 - Common information used to derive implicit linkages relates to metadata, common and/or shared metadata, or shared facets. A semantic analysis is one method of determining common metadata or facets; col. col. 5, lines 5-55 - the point found in "108 So.2d 318" which it relied upon it is no longer valid. evaluating if there are common cited citing
relationships between documents that have been identified as containing negative metadata relationships. groupings of documents that have common cited citing relationships are determined, a filtering process will be applied to see if they discuss common facets. This can be performed by using a lookup of the metadata. that a candidate document is found invalidated on the basis of more than one point of law; col. 9, lines 57-59 – the second document cites or is being cited by the one or more third documents (A, C) and shares common information; Claim 1 - by using common information between the second document and the one or more third documents.).
Courson further teaches or suggests ML classifier trained to analyze (see para. 0029 - teaching mechanism 221 is executed to employ machine learning to improve the derivation of meaning from documents and/or user input. In addition to new words or phrases, the teaching mechanism may employ known machine learning techniques to identify relevancy of documents, portions of documents, and/or portions of user input. By employing machine learning, future identification and/or meaning derivation may have a higher degree of accuracy in being classified as relevant or irrelevant; para. 0062 - relevant data may be identified by the teaching mechanism 221 from the parsed reference data.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include ML classifier trained to analyze for the purpose of efficiently employing machine learning to identify relevance of document portions, improving accuracy of classification, as taught by Courson (0029).


Claim 7:
	Dick further teaches or suggests wherein generating the classification for the (X,O,A) triple includes generating a score for the (X,O,A) triple indicating a value that the third case is impliedly impacted by the first case (X) overruling the second case (O) (see col. 2, lines 5-9 - implicit relationship is compared to an explicit relationship and an impact value or score is generated. The impact value or score is indicative to an implicit relationship between the first document and the third document; col. 4, lines 11-14 - is indicated by an implicit sentiment 6 that is derived from an impact value, also referred to as score or score value; col. 4, lines 24-27 - same (X) or different (Y) facets, and the resulting scores 0, 1, or 2. The sentiment table 7 indicates the explicit and implicit sentiments with high (HI) and low (LO); col. 4, lines 52-55 - Flag 11 or any other suitable indicator can indicate the implicit linkage. The indicator can be a colored flag or a kind of meter that shows the degree of impact, e.g. low or high or anything between; col. 9, lines 29-31 and 64-67 - valuation module 726 considers various factors, like citation frequency, citation position, facets, quotations, and sentiment, in order to derive an impact value detected by using the common information between the second document (B) and the third document (A, C) processed through the relationship identification module 720 and the relationship validation and filter module 722; col. 10, lines 9-13 - implicit relationship is compared to the explicit relationship and in response to that an impact value is generated and stored. The impact value, also referred to as score value, is here derived from metadata and/or shared facets.).
	Kemp further teaches or suggests generating a risk score indicating a probability that a case is overruled (see Fig. 8; para. 0018 - opinion may sometimes be referred to as a "case" or a "decision,"; para. 0034 - individual cases may also be related to one or more Points of Law and/or to each other to form identifiable lines of cases; para. 0065 - evaluate each cited reference in a document, e.g., to confirm that the cited reference stands for the proposition or propositions that it has been cited for and/or to ensure that the reference is still authority, which is to say that it has not subsequently been overruled or otherwise had is strength as precedent diminished; para. 0093 - summary of the relative favorability or unfavorability of the treatment of the cited opinion by subsequent opinions that cite it; para. 0094 - subsequent citation of the opinion may be characterized, e.g., as following the holding of the opinion, distinguishing the facts in the subsequent cases from those involved in the opinion, or criticizing the holding of the opinion, among other possibilities; para. 0101 - be assigned one or more numerical scores between zero and five, inclusive, based on factors such as in Table 1; Table 1 - Negative Treatment. Citation frequency after negative treatment was less than the frequency before the negative treatment; para. 0105 - citations in the report may be associated, e.g., with an indication of the strength of the opinion. The indication may be, e.g., qualitative, with a symbol and/or color code adjacent to the citation, or may be quantitative, e.g., as an absolute and/or relative numerical score presented adjacent to the citation; Claim 2 - report comprises the strength information; Claim 4 - strength information representing an evaluation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include generating a risk score indicating a probability that a case is overruled for the purpose of efficiently determining and indicating to a user whether a related case or decision is still valid or may have been overruled, as taught by Kemp (0067 and 0104).

Claim 8:
	Dick further teaches or suggests further comprising comparing the impact to a predetermined threshold, wherein the low impact indicated by the N-classification does not exceed the predetermined threshold, and wherein the high impact indicated by the D-classification meets or exceeds the predetermined threshold (see Fig. 2-4; col. 2, lines 5-9 - implicit relationship is compared to an explicit relationship and an impact value or score is generated. The impact value or score is indicative to an implicit relationship between the first document and the third document; col. 4, lines 11-14 - is indicated by an implicit sentiment 6 that is derived from an impact value, also referred to as score or score value; col. 4, lines 24-27 - same (X) or different (Y) facets, and the resulting scores 0, 1, or 2. The sentiment table 7 indicates the explicit and implicit sentiments with high (HI) and low (LO); col. 4, lines 52-55 - Flag 11 or any other suitable indicator can indicate the implicit linkage. The indicator can be a colored flag or a kind of meter that shows the degree of impact, e.g. low or high or anything between; col. 9, lines 29-31 and 64-67 - valuation module 726 considers various factors, like citation frequency, citation position, facets, quotations, and sentiment, in order to derive an impact value detected by using the common information between the second document (B) and the third document (A, C) processed through the relationship identification module 720 and the relationship validation and filter module 722; col. 10, lines 9-13 - implicit relationship is compared to the explicit relationship and in response to that an impact value is generated and stored. The impact value, also referred to as score value, is here derived from metadata and/or shared facets.).
	Kemp further teaches or suggests generating a probability that a case is overruled (see Fig. 8; para. 0018 - opinion may sometimes be referred to as a "case" or a "decision,"; para. 0034 - individual cases may also be related to one or more Points of Law and/or to each other to form identifiable lines of cases; para. 0065 - evaluate each cited reference in a document, e.g., to confirm that the cited reference stands for the proposition or propositions that it has been cited for and/or to ensure that the reference is still authority, which is to say that it has not subsequently been overruled or otherwise had is strength as precedent diminished; para. 0093 - summary of the relative favorability or unfavorability of the treatment of the cited opinion by subsequent opinions that cite it; para. 0094 - subsequent citation of the opinion may be characterized, e.g., as following the holding of the opinion, distinguishing the facts in the subsequent cases from those involved in the opinion, or criticizing the holding of the opinion, among other possibilities; para. 0101 - be assigned one or more numerical scores between zero and five, inclusive, based on factors such as in Table 1; Table 1 - Negative Treatment. Citation frequency after negative treatment was less than the frequency before the negative treatment; para. 0105 - citations in the report may be associated, e.g., with an indication of the strength of the opinion. The indication may be, e.g., qualitative, with a symbol and/or color code adjacent to the citation, or may be quantitative, e.g., as an absolute and/or relative numerical score presented adjacent to the citation; Claim 2 - report comprises the strength information; Claim 4 - strength information representing an evaluation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include generating a probability that a case is overruled for the purpose of efficiently determining and indicating to a user whether a related case or decision is still valid or may have been overruled, as taught by Kemp (0067 and 0104).

Claim 14:
	Dick further teaches or suggests wherein the established law classifier determined whether a third case (A) cites, in reliance of a point of law, second case (O) as established law for the point of law based on at least one of textual similarities and contextual similarities between the third case (A) and the second case (0) (see col. 1, lines 61-65 - third document is identified. The second document citing or being cited by the third document and shares common information, such as metadata or shared metadata; col. 3, lines 19-22 - Common information used to derive implicit linkages relates to metadata, common and/or shared metadata, or shared facets. A semantic analysis is one method of determining common metadata or facets; col. 5, lines 5-55 - the point found in "108 So.2d 318" which it relied upon it is no longer valid. evaluating if there are common cited citing relationships between documents that have been identified as containing negative metadata relationships. groupings of documents that have common cited citing relationships are determined, a filtering process will be applied to see if they discuss common facets. This can be performed by using a lookup of the metadata. that a candidate document is found invalidated on the basis of more than one point of law col. 9, lines 57-59 – the second document cites or is being cited by the one or more third documents (A, C) and shares common information; Claim 1 - by using common information between the second document and the one or more third documents.).
Courson further teaches or suggests ML classifier is trained to determine (see para. 0029 - teaching mechanism 221 is executed to employ machine learning to improve the derivation of meaning from documents and/or user input. In addition to new words or phrases, the teaching mechanism may employ known machine learning techniques to identify relevancy of documents, portions of documents, and/or portions of user input. By employing machine learning, future identification and/or meaning derivation may have a higher degree of accuracy in being classified as relevant or irrelevant; para. 0062 - relevant data may be identified by the teaching mechanism 221 from the parsed reference data.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include ML classifier is trained to determine for the purpose of efficiently employing machine learning to identify relevance of document portions, improving accuracy of classification, as taught by Courson (0029).

Claim 16:
	Dick further teaches or suggests wherein generating the classification for the (X,O,A) triple includes generating a score for the (X,O,A) triple indicating a value that the third case is impliedly impacted by the first case (X) overruling the second case (O), and wherein the main classifier is further configured to compare the value to a predetermined threshold, wherein the low value  indicated by the N-classification does not exceed the predetermined threshold, and wherein the high value indicated by the D-classification meets or exceeds the predetermined threshold (see col. 2, lines 5-9 - implicit relationship is compared to an explicit relationship and an impact value or score is generated. The impact value or score is indicative to an implicit relationship between the first document and the third document; col. 4, lines 11-14 - is indicated by an implicit sentiment 6 that is derived from an impact value, also referred to as score or score value; col. 4, lines 24-27 - same (X) or different (Y) facets, and the resulting scores 0, 1, or 2. The sentiment table 7 indicates the explicit and implicit sentiments with high (HI) and low (LO); col. 4, lines 52-55 - Flag 11 or any other suitable indicator can indicate the implicit linkage. The indicator can be a colored flag or a kind of meter that shows the degree of impact, e.g. low or high or anything between; col. 9, lines 29-31 and 64-67 - valuation module 726 considers various factors, like citation frequency, citation position, facets, quotations, and sentiment, in order to derive an impact value detected by using the common information between the second document (B) and the third document (A, C) processed through the relationship identification module 720 and the relationship validation and filter module 722; col. 10, lines 9-13 - implicit relationship is compared to the explicit relationship and in response to that an impact value is generated and stored. The impact value, also referred to as score value, is here derived from metadata and/or shared facets.).
	Kemp further teaches or suggests generating a risk score indicating a probability that a case is overruled (see Fig. 8; para. 0018 - opinion may sometimes be referred to as a "case" or a "decision,"; para. 0034 - individual cases may also be related to one or more Points of Law and/or to each other to form identifiable lines of cases; para. 0065 - evaluate each cited reference in a document, e.g., to confirm that the cited reference stands for the proposition or propositions that it has been cited for and/or to ensure that the reference is still authority, which is to say that it has not subsequently been overruled or otherwise had is strength as precedent diminished; para. 0093 - summary of the relative favorability or unfavorability of the treatment of the cited opinion by subsequent opinions that cite it; para. 0094 - subsequent citation of the opinion may be characterized, e.g., as following the holding of the opinion, distinguishing the facts in the subsequent cases from those involved in the opinion, or criticizing the holding of the opinion, among other possibilities; para. 0101 - be assigned one or more numerical scores between zero and five, inclusive, based on factors such as in Table 1; Table 1 - Negative Treatment. Citation frequency after negative treatment was less than the frequency before the negative treatment; para. 0105 - citations in the report may be associated, e.g., with an indication of the strength of the opinion. The indication may be, e.g., qualitative, with a symbol and/or color code adjacent to the citation, or may be quantitative, e.g., as an absolute and/or relative numerical score presented adjacent to the citation; Claim 2 - report comprises the strength information; Claim 4 - strength information representing an evaluation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include generating a risk score indicating a probability that a case is overruled for the purpose of efficiently determining and indicating to a user whether a related case or decision is still valid or may have been overruled, as taught by Kemp (0067 and 0104).
Courson further teaches or suggests ML classifier to generate … ML classifier to generate, and wherein the ML main classifier is further configured to compare (see para. 0029 - teaching mechanism 221 is executed to employ machine learning to improve the derivation of meaning from documents and/or user input. In addition to new words or phrases, the teaching mechanism may employ known machine learning techniques to identify relevancy of documents, portions of documents, and/or portions of user input. By employing machine learning, future identification and/or meaning derivation may have a higher degree of accuracy in being classified as relevant or irrelevant; para. 0062 - relevant data may be identified by the teaching mechanism 221 from the parsed reference data.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include ML classifier to generate … ML classifier to generate, and wherein the ML main classifier is further configured to compare for the purpose of efficiently employing machine learning to identify relevance of document portions, improving accuracy of classification, as taught by Courson (0029).

Claims 9, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick, in view of Kemp, in view of Courson, and further in view of Gopalakrishnan et al., US Patent Application Publication no. US 2019/0197431 (“Gopalakrishnan”).
Claim 9:
	As indicated above, Dick and Kemp teach or suggest feeding the extracted at least one feature to the main classifier based on association of the extracted features to the classification of the (X,O,A) triple. 
	Dick and Kemp appear to fail to explicitly disclose performing feature selection, the feature selection including: ranking the extracted at least one feature based on relevance to generate a set of ranked features; trimming the set of ranked features; and feeding the trimmed set of ranked features to the main classifier.
	Gopalakrishnan teaches or suggests performing feature selection, the feature selection including: ranking the extracted at least one feature based on relevance to generate a set of ranked features; trimming the set of ranked features; and feeding the trimmed set of ranked features to the main classifier (see para. 0047 - predetermined or dynamically set threshold value may be used to determine whether the given concept is sufficiently similar to the independent concept; para. 0054 - Self-learner 108 module might remove similar concepts "blood flow" and "omega-3", and candidate connecting concept "human", from consideration, after thresholding (for example, "human" may be too generic a concept and believed to offer little contribution to the hypothesis generation process, and may be removed from consideration by a thresholding process; para. 0070 - prunes paths P and the independent concept pairs that those paths connect. Features and characteristics of the pruned paths and independent concept pairs are used to update the various models (classifier models … which then are used to generate better tuned hypotheses, better ranked hypotheses, and more reliable final hypotheses; para. 0079 - a plurality of candidate connecting concepts that meet a threshold selection value, and model trainer 110 module training (step 312) a classifier model using features of the selected plurality of candidate connecting concepts; Claim 2 - selecting a plurality of candidate connecting concepts
meeting a threshold selection value; training a classifier model using features of the selected plurality of candidate connecting concepts.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include performing feature selection, the feature selection including: ranking the extracted features based on relevance to generate a set of ranked features; trimming the set of ranked features; and feeding the trimmed set of ranked features to the main classifier for the purpose of efficiently generating better tuned and reliable data based decisions, as taught by Gopalakrishnan (0070).
Courson further teaches or suggests to the ML classifier; to the ML classifier (see para. 0029 - teaching mechanism 221 is executed to employ machine learning to improve the derivation of meaning from documents and/or user input. In addition to new words or phrases, the teaching mechanism may employ known machine learning techniques to identify relevancy of documents, portions of documents, and/or portions of user input. By employing machine learning, future identification and/or meaning derivation may have a higher degree of accuracy in being classified as relevant or irrelevant; para. 0062 - relevant data may be identified by the teaching mechanism 221 from the parsed reference data.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include to the ML classifier; to the ML classifier for the purpose of efficiently employing machine learning to identify relevance of document portions, improving accuracy of classification, as taught by Courson (0029).
Claim(s) 18:
Claim(s) 18 correspond to Claim 9, and thus, Dick, Kemp, Courson, and Gopalakrishnan teach or suggest the limitations of claim(s) 18 as well.

Claim 10:
	Gopalakrishnan further teaches or suggests wherein trimming the set of ranked features includes one of: selecting N highest-ranked features from the set of ranked features for the trimmed set of ranked features; and removing the K lowest-ranked features from the set of ranked features to generate the trimmed set of ranked features (see para. 0047 - predetermined or dynamically set threshold value may be used to determine whether the given concept is sufficiently similar to the independent concept; para. 0054 - Self-learner 108 module might remove similar concepts "blood flow" and "omega-3", and candidate connecting concept "human", from consideration, after thresholding (for example, "human" may be too generic a concept and believed to offer little contribution to the hypothesis generation process, and may be removed from consideration by a thresholding process; para. 0070 - prunes paths P and the independent concept pairs that those paths connect. Features and characteristics of the pruned paths and independent concept pairs are used to update the various models (classifier models … which then are used to generate better tuned hypotheses, better ranked hypotheses, and more reliable final hypotheses; para. 0079 - a plurality of candidate connecting concepts that meet a threshold selection value, and model trainer 110 module training (step 312) a classifier model using features of the selected plurality of candidate connecting concepts; Claim 2 - selecting a plurality of candidate connecting concepts
meeting a threshold selection value; training a classifier model using features of the selected plurality of candidate connecting concepts.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include wherein trimming the set of ranked features includes one of: selecting N highest-ranked features from the set of ranked features for the trimmed set of ranked features; and removing the K lowest-ranked features from the set of ranked features to generate the trimmed set of ranked features for the purpose of efficiently generating better tuned and reliable data based decisions, as taught by Gopalakrishnan (0070).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick, in view of Kemp, in view of Courson, and further in view of Hershowitz et al., US Patent Application Publication no. US 2011/0289105 (“Hershowitz”).
Claim 22:
	As indicated above, Dick teaches or suggests a interface displaying relationships between cases of a (X,O,A) triple.
	Dick fails to explicitly disclose highlighting one or more citation paragraphs in a display of the third case and one or more similar paragraphs in the first case and the second case based on the classification.
	Hershowitz teaches or suggests highlighting one or more citation paragraphs in a display of the third case and one or more similar paragraphs in the first case and the second case based on the classification (see Fig. 14; para. 0050 - reading interfaces for reading documents in the Legal Knowledge databases and highlighting/selecting quotes from the documents; para. 0106 - user can discover other relevant material.  build a document tree similar to the document tree 1400 illustrated in FIG. 14. In the document tree 1400, the selected document 1402, the documents 1404 that cite it, and the documents 1406 that it cites can be initially displayed to the user. As users create content, such as annotations
and user created documents, the document tree can become more specialized. For example, through users adding one or more standard relational Tags discussed above, specialized relationships between the documents can be displayed, e.g., the selected document 1402 overrules document 1408. Furthermore, through the user created annotations additional related documents can be added to the tree, for example, because they discuss one or more similar topics, e.g., selected document 1402 and document 1410 contain similar subject matter; para. 0146 - allow a user to create and edit documents. The features can, but are not limited to, different types, sizes, and styles of font; undo; redo; select; cut; copy; paste; spell check; document formatting; etc.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include highlighting one or more citation paragraphs in a display of the third case and one or more similar paragraphs in the first case and the second case based on the classification for the purpose of efficiently displaying citationally related documents including similar topics and subject matter, improving a user’s analysis of related documents, as taught by Hershowitz (0106).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick, in view of Kemp, in view of Courson, and further in view of Pendar et al., US Patent Application Publication no. US 2017/0060993 (“Pendar”).
Claim 23:
	Dick fails to explicitly disclose wherein the ML classifier comprises a random forest ML classifier.
	Pendar teaches or suggests wherein the ML classifier comprises a random forest ML classifier (see para. 0007 - scoring the plurality of unlabeled documents based at least in part on the initial keywords; determining a categorization of the documents based on the score; para. 0059 - data is a training data set that is usable by a machine learning method. For example, the positive and negative document sets with associated vector value sets are labeled data that may be used as a training set by a classifier such as a support vector machine, decision tree, random forest, neural net, etc. for performing machine learning.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Dick, to include wherein the ML classifier comprises a random forest ML classifier for the purpose of efficiently determining categorization of documents using a specifically trained classifier, improving categorization results, as taught by Pendar (0007 and 0059).

Allowable Subject Matter
Claims 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
112(f):
The Examiner notes absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data extractor,” “a feature generator,” and “a ML main classifier” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Rejections under 35 USC 103:
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176